UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) January 18, 2011 First Security Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Tennessee (State or Other Jurisdiction of Incorporation) 000-49747 58-2461486 (Commission File Number) (IRS Employer Identification No.) 531 Broad Street, Chattanooga, Tennessee (Address of Principal Executive Offices) (Zip Code) (423) 266-2000 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On January 18, 2011, First Security received notice from The Nasdaq Stock Market (“Nasdaq”) that Nasdaq has concluded that First Security has regained compliance with Nasdaq Listing Rule 5450(a)(1) (the “Bid Price Rule”).In compliance with the Bid Price Rule, First Security’s common stock maintained a minimum closing bid price of $1.00 per share over a period of 10 consecutive business days ending on January 14, 2011.Accordingly, First Security’s common stock will continue to be listed on the Nasdaq Global Select Market. Item 9.01. Financial Statements and Exhibits. Exhibits.The following exhibits are being furnished with this Report: Exhibit No. Exhibit Description Press Release, dated January 18, 2011. 1 1 The information provided in the attached press release shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRST SECURITY GROUP, INC. Dated:January 18, 2011 By: /s/ William L. Lusk, Jr. Name:William L. Lusk, Jr. Title:Chief Financial Officer
